IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               March 24, 2008
                               No. 07-10857
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

MARCEL CORONA-DURANGO

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                         USDC No. 1:07-CR-4-ALL


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
     Marcel Corona-Durango was convicted of illegal reentry into the United
States and sentenced to serve 36 months in prison.       He now appeals his
sentence, which exceeds the advisory guidelines range, and argues that it is
unreasonable and that the district court committed several errors when
formulating his sentence. Corona-Durango contends that the district court
placed too much emphasis on his criminal history, did not give proper
consideration to the guidelines sentencing range, improperly balanced the

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10857

sentencing factors found in 18 U.S.C. § 3553, did not give due consideration to
the relative seriousness of his offense, and did not consider whether a sentence
of probation would result in unwarranted sentencing disparity. Because Corona-
Durango did not raise these specific claims of error in the district court, review
is for plain error only. See United States v. Hernandez-Martinez, 485 F.3d 270,
272-73 (5th Cir. 2007).
      Corona-Durango has shown no error, plain or otherwise, in connection
with his sentence. To the contrary, our review of the record shows that the
district court committed no procedural error at sentencing, and the sentence
imposed is substantively reasonable. See Gall v. United States, 128 S. Ct. 586,
597 (2007). The judgment of the district court is AFFIRMED.




                                        2